Title: To John Adams from the Marquis de Lafayette, 7 May 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John



Paris May the 7h 1782

I Heartily Give You joy, My dear Sir, Upon the Happy Conclusion of Your dutch Negotiations. Every Body Here Congratulates me not only As a Zealous American, But Also as Your long Professed friend and Admirer. And tho’ the Court Air Has not So Much Altered My Republican Principles as to Make me Believe the Opinion of a King is Every thing, I was the other day pleased to Hear the King of france Speack of You to me in terms of the Highest Regard. This dutch declaration, in the Present Crisis, I take to Be Particularly important to the Victory You Have Gained, I wish you may join a Successfull Skirmish, and Bring About an Useful Loan of Monney. I Had a letter from Mr Levingtson dated February the 19he. Nothing important in it, But that He Urges the Necessity of a Pecuniary Assistance, And the Advantages We are to derive from Operations in North America.
As this Opportunity is Safe, I may tell you the french Succour for this Year does not Exceed Six Million of Livres. So far as Respects Operations I Have My Hopes.
Mr franklin Has the other day Communicated a letter from You, and I Entirely Coincide With Every Sentiment You Have therein Expressed. It suffices to say the letter Respected Propositions of peace. I am Entirely of Your Opinion, that should England Amuse us with Emissaries, not Vested with Proper Powers, it is Not Consistent with the dignity of America to Continue the Correspondance.
But I do not Believe it Will Be the Case. Mr. Oswald Has Returned to Mr. franklin. A Gentleman is Expected to Count de Vergennes. It Appears they Wish for a General Peace. Our Independance to Be the Ground of it. It Remains to Know How they Understand it. The treaty to be Negotiated at Paris.
I Heartily Wish for Peace. This Campaign, in Europe at least, is Going to Be a Spanish One. I think it the Interest of America to Have a peace, at such Conditions, However, Without Which I Had Rather fight for ten Years longer. I May, I Hope, Before long Converse With You at Paris. For in the Present Situation of Affairs, You Will no doubt think it the Sentiment of Congress and the people at large, that My presence at the french Court is likely to Serve our Cause Better than My Immediate Return to America.
Mr franklin is Very desirous You Would Come Here, and I am the More Anxious for it, Either Before My departure Which I Continue to Annonce as immediate; or in Case Propositions are Seriously Made I Have a Great desire to Converse freely With You.
This Will Be delivered By mr Ridley. So that I Have Been More Confidential than I should Have Hazarded to Be By Post. Mr jay will Have little objection to Come, and As mr franklin Says, the Spaniards Had four Years, We May Give them forty.

With the Highest Regard and Most Sincere Affection I Have the Honour to Be dr Sir Your obedient hbl Servant

Lafayette

